Case 7:20-cr-00216-CS Document1 Filed 03/18/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
INFORMATION

oe 20 Cr. Zé. C<s )

DEVON KNIGHT,

Defendant.

COUNT ONE
(Felon in Possession)
The United States Attorney charges:

1. On or about October 29, 2019, in the Southern
District of New York, DEVON KNIGHT, the defendant, knowing that
he had previously been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year,
knowingly and intentionally did possess, in and affecting
commerce, ammunition to wit: approximately 500 .22 caliber
bullets manufactured by CCI, and Remington, which had been
previously shipped and transported in interstate and foreign

commerce.

(Title 18, United States Code, Section 922(g)(1).)

 

 
Case 7:20-cr-00216-CS Document1 Filed 03/18/20 Page 2 of 5

COUNT TWO
(Possession with Intent to Distribute Narcotics)
The United States Attorney further charges:

2. On or about October 29, 2019, in the Southern
District of New York, DEVON KNIGHT, the defendant, intentionally
and knowingly possessed with intent to distribute controlled
substances.

3. The controlled substances that DEVON KNIGHT, the
defendant, possessed with intent to distribute were (i) mixtures
and substances containing a detectable amount of heroin, and
(ii) mixtures and substances containing a detectable amount of
cocaine, in violation of 21 U.S.C. § 841(b) (1) (Cc).

(Title 21, United States Code, Sections 812, 841{a) (1), and
841{b) (1) (C).}

COUNT THREE
(Possession with Intent to Distribute Narcotics)
The United States Attorney further charges:

4. From on or about October 29, 2019 through on or
about January 13, 2020, DEVON KNIGHT, the defendant, was on
release pursuant to an order of the United States District Court
for the Southern District of New York, issued pursuant to Title
18, United States Code, Section 3142(c).

5. On or about January 13, 2020, in the Southern

District of New York, DEVON KNIGHT, the defendant, intentionally
Case 7:20-cr-00216-CS Document1 Filed 03/18/20 Page 3 of 5

and knowingly possessed with intent to distribute controlled

substances.

6. The controlled substances that DEVON KNIGHT, the
defendant, possessed with intent to distribute were mixtures and
substances containing a detectable amount of cocaine, in
violation of 21 U.S.C. 8 841(b) (1) (Cc).

(Title 21, United States Code, Sections 812, 841(a)(1}), and
841(b) (1) (C) and Title 18, United States Code, Section 3147.)

FORFEITURE ALLEGATION

7. As a result of committing the offenses alleged in
Counts Two and Three of this Information, DEVON KNIGHT, the
defendant, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of said offenses and any and all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, said offenses,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the

commission of said offenses that the defendant personally

obtained.

SUBSTITUTE ASSET PROVISION
8. Tf any of the above-described forfeitable

property, as a result of any act or omission of the defendant:
Case 7:20-cr-00216-CS Document1 Filed 03/18/20 Page 4 of 5

a. cannot be located upon the exercise of due

diligence;
b. has been transferred, or sold to, or deposited

with, a third party;

c. has been placed beyond the jurisdiction of the
court;

da. has been substantially diminished in value; or

e. has been comingled with other property which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of the defendants up to the value of the above
forfeitable property.

/GEOFEREY (S/ BERMAN
United States Attorney

 

 

 

 
Case 7:20-cr-00216-CS Document1 Filed 03/18/20 Page 5o0f5

Form No. USA-338-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
DEVON KNIGHT

Defendant.

 

INFORMATION

20 cr. ZIG

(18 U.S.C. §8§ 922(g), 3147, and 21
U.S.C. §§ 841(a) and (b) (1) (C).)

GEOFFREY S. BERMAN
United States Attorney

 

 
